Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	In view of the traverse reasoning, the arguments are persuasive, drawing filed on 06/25/2020 has been accepted by the examiner. 
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Kaula (US 2016/0361553 A1) describes an electronic device, comprising: a user interface configured to receive an input from a user and communicate an output to the user; an electronic memory storage configured to store programming instructions; and one or more processors configured to execute the programming instructions to perform the following steps: displaying, via the user interface, virtual representations of an implantable pulse generator (IPG), an external pulse generator (EPG), and an implantable lead; detecting, via the user interface, that the EPG has been selected; automatically making a first workflow available via the user interface in response to the detected selection of the EPG, the first workflow being associated with using a Percutaneous Nerve Evaluation (PNE) needle to investigate an optimum location for implanting the implantable lead; 

	Benck (US 2017/0323233 A1) describes a non-transitory computer-readable storage medium comprising stored executable computer program instructions for assigning tasks to users, the computer program instructions when executed by a computer processor cause the computer processor to perform steps comprising: target a user to perform a task based on targeting criteria and stored information from a user profile; predict success of the user to perform the task based on a past performance of the user on a similar task; assign the task to the user if the predicted success is greater than a threshold level; manage a workflow for the task assigned to the user; assess if the task as completed by the user is within a predefined acceptance range; and receive customer feedback on the task when completed by the user.

	LaPine (US 9674123 B2) describes a system for secure delivery of messages over disparate networks with disparate protocols, the system comprising: a server computer comprising program code stored in a memory and adapted to .
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method, comprising: displaying, by the processor, via an icon on a user interface of the device, the estimated number of workflow cycles that are executable by the processor with the remaining battery capacity, wherein an appearance of the icon can be configured to represent respective ranges of the estimated number of workflow cycles remaining. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-8 are allowed due to their dependency on claim 1.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a system comprising: display, via an icon on a user interface of the device the estimated number of workflow cycles that are executable by the processor with the remaining battery capacity, wherein an appearance of the icon can be configured to represent respective ranges of the estimated number of workflow cycle. It is these features found in the claim, as they are claimed in the combination and 


Claims 10-16 are allowed due to their dependency on claim 9.

Regarding claim 17:
The primary reason for the allowance of claim 17 is the inclusion of a non-transitory machine-readable storage device having instructions for execution by a processor of a machine to perform a method for generating an estimated number of workflow cycles able to be executed with a remaining battery capacity of a battery in a device, the method comprising the steps of: displaying, via an icon on a user interface of the device the estimated number of workflow cycles that are executable by the processor with the remaining battery capacity, wherein an appearance of the icon can be configured to represent respective ranges of the estimated number of workflow cycles remaining. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 18-20 are allowed due to their dependency on claim 17 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service 
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 17, 2022